Name: 87/161/EEC: Commission Decision of 19 February 1987 approving a specific programme for the processing of meat and meat products in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agri-foodstuffs;  Europe;  means of agricultural production
 Date Published: 1987-03-10

 Avis juridique important|31987D016187/161/EEC: Commission Decision of 19 February 1987 approving a specific programme for the processing of meat and meat products in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (only the Dutch text is authentic) Official Journal L 065 , 10/03/1987 P. 0025 - 0025*****COMMISSION DECISION of 19 February 1987 approving a specific programme for the processing of meat and meat products in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (87/161/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 19 November 1985 the Netherlands Government notified a programme for the meat and meat products sector and provided additional information on 22 February 1986; Whereas the said programme coves only investments for the modernization and rationalization of processing and marketing facilities for meat and meat products and whereas all these investments are capable of contributing towards the improvement of the situation in the said sector and towards the development of the latter; whereas they thus constitute a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the investments relating to the modernization and rationalization of facilities for the processing and marketing of meat and meat products may be approved except if they relate to products not listed in Annex II of the Treaty; Whereas the programme includes a sufficient quantity of the data referred to in Article 3 of Regulation (EEC) No 355/77 to demonstrate that the objectives of Article 1 of the said Regulation may be achieved in the abovementioned sector; whereas the time limit set for the implementation of the programme does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the processing of meat and meat products, as notified on 19 November 1985 and as supplemented on 22 February 1986 by the Netherlands Government in accordance with Regulation (EEC) No 355/77, is hereby approved, except for those investments which relate to products not listed in Annex II of the Treaty. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 19 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4.